Citation Nr: 1829673	
Decision Date: 07/10/18    Archive Date: 07/24/18

DOCKET NO.  16-59 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, also claimed as gastric ulcer to include gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 7, 1980 to October 4, 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  July 2015 and August 2015 rating decisions of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Buffalo, New York.  In a December 2015 Notice of Disagreement, the Veteran disagreed with the assigned ratings for PTSD, hypertension, and duodenal ulcer, and the denial of service connection for a back condition, left hip condition, right hip condition, and microcytic degeneration of the eyes.  However, in a November 2016 Form 9 formal appeal, the Veteran only appealed the issues of an increased rating for PTSD, hypertension, and duodenal ulcer.


FINDING OF FACT

In March 2018, VA received notice that the Veteran died on March [redacted], 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).










ORDER

The appeal is dismissed.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


